Citation Nr: 0833905	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  08-07 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Acting Veterans Law Judge in July 2008.  A transcript of this 
hearing is contained in the claims folder. 


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling; bilateral tinnitus, evaluated at 10 
percent disabling; and hearing loss, evaluated as zero 
percent disabling.  The veteran has a combined 70 percent 
evaluation.  

2.  The service connected disabilities combine to render the 
veteran unable to secure or follow a substantially gainful 
occupation. 


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities have 
been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

The veteran contends that his service connected disabilities 
combine to render him unemployable.  He argues that his 
service connected PTSD is the disability that primarily 
prevents him from being able to work.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  
However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies).  38 C.F.R. § 
4.16(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's service connected disabilities include PTSD, 
which is evaluated as 70 percent disabling.  He is also 
service connected for bilateral tinnitus at 10 percent 
disabling, and hearing loss, which is evaluated as zero 
percent disabling.  The veteran has a combined 70 percent 
evaluation.  Therefore, as the veteran has a single 
disability ratable at 40 percent or more and a combined 
evaluation of at least 70 percent, he meets the schedular 
criteria for a total rating.  The Board must now consider 
whether or not the veteran's disabilities render him 
unemployable.

Private medical records dated from 1998 from W.W.S., Ph.D., 
show that the veteran has been followed for his PTSD.  This 
was noted to have been complicated by a work related trauma 
to the head.  A November 2000 examination includes diagnoses 
of PTSD and major depressive disorder.  The Global Assessment 
of Functioning (GAF) was 75 in the workplace and 45 in social 
relationships. 

Treatment records from W.W.S. from 2000 to 2005 indicate that 
the veteran continued to be treated for PTSD.  October 2002 
records note that the veteran was a lot more dysfunctional 
than he appeared.  June 2005 records note that the veteran 
was seeking unemployability from VA, and W.W.S. believed that 
the veteran was entitled to this benefit.  

The evidence includes the report of a VA fee basis 
examination conducted in February 2004 by Dr. O.M.  The 
veteran's history of PTSD was noted.  He was not currently 
working and had not worked since May 2001 because he believed 
he was mentally incapable of working.  He had last worked as 
a conductor on a railroad for 29 years but quit due to 
failing concentration and memory.  Following the examination 
and medical record review, the examiner diagnosed PTSD.  The 
GAF was 48.  The examiner stated that the veteran did not 
have difficulty performing activities of daily living, but he 
had difficulty establishing and maintaining effective work 
and social relationships due to his PTSD.  

The veteran underwent another VA fee basis examination in 
March 2005 by Dr. D.E.  He was not working and had not worked 
in the last four years since he left his job with the 
railroad.  After the examination and records review, the 
diagnosis was PTSD, and the GAF score was 47.  The examiner 
stated that the veteran was unable to perform the activities 
of daily living due to his PTSD symptoms.  The examiner 
further said that the veteran was unable to establish and 
maintain effective work and social relationships due to 
nightmares and memory loss.  

VA treatment records from 2005 indicate that the veteran 
continued to receive treatment for PTSD.  His GAF scores 
ranged from 55 to 58.  

At a March 2006 VA fee basis examination by Dr. D.E., the 
veteran remained unemployed since leaving his job with the 
railroad.  The examiner described the veteran's PTSD as about 
the same as before.  After the examination and review of the 
available records, the diagnosis continued to be PTSD.  The 
GAF was 59.  The examiner opined that the veteran did not 
have difficulty performing activities of daily living.  He 
further opined that the veteran could establish and maintain 
effective work, school and social relationships.  

VA treatment records from February 2006 to January 2008 show 
that the veteran was followed by a VA psychologist.  The GAF 
scores during this period were consistently estimated to be 
50.  

Additional VA treatment records show that the veteran was 
examined by a VA psychiatrist who was the VA Medical Center 
Associate Chief of Staff in February 2006.  The diagnosis was 
PTSD.  The examiner opined that the veteran was competent for 
VA purposes, but was rendered unemployable.  

VA treatment records show that the veteran was followed by a 
psychiatrist through May 2008, when his GAF score was 49.  

The Board finds that the evidence supports entitlement to a 
total rating based on individual unemployability.  The 
medical evidence establishes that the veteran is precluded 
from working by his service connected disabilities, in 
particular his PTSD.  

The veteran's GAF scores have ranged from a high of 75 for 
just the workplace in November 2000 to lows of 48 in February 
2004 and 47 in March 2005.  The most recent GAF score was a 
49 in May 2008.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Ibid.  

The Board notes that the veteran's more recent scores have 
been in the high 40s, which signifies an inability to keep a 
job.  This would support entitlement to unemployability.  

The veteran's medical examiners have given different opinions 
as to whether or not the veteran is employable.  His private 
examiner initially found him to be functioning pretty well in 
2000, but by 2005 he opined that the veteran was entitled to 
VA unemployability benefits.  

Only two examiners have provided an express opinion on 
whether or not the veteran is employable.  The February 2006 
examination by a VA psychiatrist resulted in an opinion that 
the veteran was unemployable.  In contrast, in March 2006, 
D.E. found on a fee basis examination that the veteran could 
establish and maintain effective work, school and social 
relationships.  The Board believes that these opinions are 
relatively equal value.  Furthermore, the March 2006 opinion 
of D.E. is undermined by his previous March 2005 opinion in 
which he stated that the veteran was unable to establish and 
maintain effective work and social relationships.  Finally, 
the Board notes that the veteran's GAF scores have slipped 
progressively lower during the last two years.  The 
combination of the February 2006 opinion and the more recent 
GAF scores in the high 40s leads the Board to conclude that 
the veteran is incapable of employment due to his service 
connected disabilities.  


ORDER

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities is 
granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


